DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In response to communications filed on 13 January 2021, claims 1-2, 11-12, 15, and 20 are amended per Applicant's request. Claims 9 and 19 are cancelled. No claims were withdrawn. Claims 21-22 are new. Therefore, claims 1-8, 10-18, and 20-22 are presently pending in the application, of which claims 1, 11, and 20 are presented in independent form.

The previously raised objections of claim 1 and 15 are withdrawn in view of the amendments to the claims.
The previously raised 112(b), indefiniteness, rejection of the pending claims is withdrawn in view of the amendments to the claims.
The previously raised 103 rejection of the pending claims is withdrawn in view of the amendments to the claims. A new ground(s) of rejection has been issued.



Response to Arguments
Applicant’s arguments filed 13 January 2021 with respect to the rejection of claim 15 under 35 U.S.C. 112(b), indefiniteness, have been fully considered and are 
Applicant’s arguments filed 13 January 2021 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but are not persuasive. More specifically, Applicant’s argument that the cited references do not disclose the amended claim language or limitations found in the newly added claims (see Remarks, pp. 11, ¶ 1) are not persuasive, as Applicant’s arguments are directed to portions of the cited reference (Prahlad) that were not used in the current rejection below for the amended claim language (i.e., different portions of Prahlad were cited to reject the claims as amended), or to a reference that was no longer cited (Felter) (see Remarks, pp. 12-14). See the 103 rejection below for further detail.
Applicant’s arguments filed 13 January 2021 with respect to the objections of claim 1 and 15 have been fully considered and are persuasive, as Applicant’s amendments render the objections moot.



















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-8, 10-11, 15-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nallathambi et al. (“Nallathambi”) (US 2016/0139836 A1), in view of Prahlad et al. (“Prahlad”) (US 2013/0024424 A1), hereinafter “Nallathambi/Prahlad”.
	Regarding claim 1: Nallathambi teaches A method for storing message object data for a wireless telecommunications network, wherein the message object data relates to data to be retained regarding communications over the wireless telecommunications network (Nallathambi, [0089], where primary data may correspond to email mailboxes (and corresponding email messages). See Nallathambi, [0072], where the information management system may include hosted services, including hosted email services (i.e., “telecommunications network”). See Nallathambi, [0060], where the communication pathways include wireless telecommunications networks), the method comprising:
	receiving, at a local storage device, one or more message objects sent between at least two subscribers of a telecommunications network (Nallathambi, [0061], where primary data is stored on primary storage device(s) (i.e., “local storage device”) organized via a file system supported by the client computing device. See also Nallathambi, [0089], where primary data may correspond to email mailboxes (and corresponding email messages). See Nallathambi, [0072], where the information management system may include hosted services, including hosted email services (i.e., “telecommunications network”) (i.e., indicating that the email messages disclosed by Nallathambi, [0089], pertain to subscribers of a telecommunications network. Note that also one of ordinary skill in the art would have recognized that email messages have a sender/receiver, and thus may pertain to message objects sent between at least two subscribers of a telecommunications network, as claimed));
	assigning a time-to-live (TTL) value to the one or more message objects at the local storage device (Nallathambi, [0066-0067], where primary data may include its associated metadata, the metadata including information such as aging information  (i.e., “time-to-live (TTL) value”) (e.g., a schedule, such as a time period, in which the data object is migrated to secondary or long term storage));
	retaining the one or more message objects by: storing the one or more message objects to the local storage device (Nallathambi, [0061], where primary data is stored on primary storage device(s) (i.e., “local storage device”) organized via a file system supported by the client computing device), wherein storing the one or more message objects to the local storage device includes updating a metadata index at the local storage device with information that identifies a location of the one or more message objects as being the local storage device (Nallathambi, [0066-0067], where primary data may include its associated metadata, the metadata including information such as location/network (e.g., a current, past or future location of the data object and network pathways to/from the data object) as well as a file location within a file folder directory structure. Note that since the primary data is stored on the primary storage device (i.e., “local storage device”), thus the metadata pertaining to the location/network and file location within a file folder directory structure would indicate the primary data as being stored on the primary (i.e., local) storage device); and
	storing the one or more message objects to the … archive storage device, wherein the … archive storage device is associated with the local storage device (Nallathambi, [0077], where the system may create copies of the primary data as secondary copies, where secondary copies may be stored in a backup or archive format, or in some other format different than the native source application format or other primary data format. See Nallathambi, [0078], where secondary copies are representative of certain primary data; thus in this manner, the one or more message objects are associated with the primary data (the primary data having been stored on the primary (i.e., local) storage device; see Nallathambi, [0061]). See Nallathambi, [0073], where secondary copies are stored on one or more secondary storage devices (i.e., “archive storage device”));
	when the TTL value assigned to the one or more message objects elapses, updating the metadata index at the local storage device with information that indicates the one or more message objects are stored in the … archive storage device (Nallathambi, [0078], where after secondary copies representative of certain primary data is created, a pointer or other location indicia (e.g., a stub) may be placed in primary data, or otherwise be associated with the primary data, in order to indicate the current location on the secondary storage device(s) of the secondary copy. See Nallathambi, [0181], where hierarchical storage management (HSM) data is removed or aged from the source (see Nallathambi, [0161], where archiving may involve copying and removing all source data, where data satisfying criteria for removal (e.g., data of a threshold age or size) may be removed from source storage, thereby implying that when a certain time has elapsed (i.e., when a time value has elapsed), the data is automatically archived). The HSM data that is removed or aged from the source is replaced by a logical reference pointer or stub that is stored in the primary storage device (i.e., “local storage device”) to replace the deleted source data and to point to or otherwise indicate the new location in a secondary storage device).
	Although Nallathambi discloses storing the archived data after a period of time has elapsed and then updating the index with pointers/stubs to the archived data, one of ordinary skill in the art would have been suggested by Nallathambi’s disclosure to have stored archive data in a remote storage device simultaneously with the local storage device (as claimed) with the motivation of substantially synchronizing two storage systems so that they are virtually identical at approximately the same time (see Nallathambi, [0171]). In this manner, by modifying Nallathambi’s disclosure such that the archiving operation simultaneously acts as an up-to-date replication/mirroring operation, this advantageously results in losing less data if the local storage device should fail (for example, if the storage policy mandated archiving data after 30 days, and the local storage device failed 25 days past the last archive operation, this means that 25 days worth of data would be lost if no replication/mirroring occurred; on the contrary, if replication/mirroring occurred soon after the user stored data within the local storage device, e.g., after 2 hours, then little data—if any at all—would have been lost).
	Nallathambi does not appear to explicitly teach identifying an archive storage device from a set of archive storage devices based on a subscriber identifier associated with the one or more message objects, wherein the subscriber identifier corresponds to a subscriber of the at least two subscribers of the telecommunications network.
	Prahlad teaches identifying an archive storage device from a set of archive storage devices based on a subscriber identifier associated with the one or more message objects, wherein the subscriber identifier corresponds to a subscriber of the at least two subscribers of the telecommunications network (Prahlad, [0392], where the system receives object metadata, identifies a logical group, and identifies an archive file for storing a dehydrated form of the object. For example, the system may utilize the identity of the client (i.e., “subscriber identifier”) making the storage request to identify a logical group. Once a logical group is identified, the system may create a new archive file in a secondary cloud storage site (i.e., “set of archive storage devices”) for the logical group. See also Prahlad, [0355], where an object server node may form logical groups of data objects and request that a secondary cloud storage computing device (item 165) (i.e., “an archive storage device from a set of archive storage devices”) copy or migrate each logical group of data objects into an archive file or other type of secondary storage format via a secondary storage computing device (item 165). See Prahlad, [0224], where the data objects may pertain to emails (i.e., indicating that the system may be applied to a “telecommunications network” as claimed, and that the objects may pertain to “one or more message objects”, as claimed). See also Prahlad, [0360], where the system stores and associates an instance of an email data object with two different sets of metadata, one set for a first client, and one set for another client).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nallathambi and Prahlad by substituting Nallathambi’s storage device with Prahlad’s identified storage devices corresponding to an identity of a client with the motivation of logically grouping data corresponding to the client’s identity in order to (1) conform with a storage policy or other necessary requirements (Prahlad, [0406]), and (2) potentially realizing deduplication benefits (Prahlad, [0405-0406]), since data belonging to the same user are likely to have overlap, and thus storing the data within the same storage device allows for faster retrieval (i.e., instead of retrieving the data that had been deduplicated from another storage device which would slow down lookup operations, all the relevant information is stored in the same storage device).

	Regarding claim 5: Nallathambi/Prahlad teach The method of claim 1, wherein the one or more message objects include Multimedia Message Service (MMS) messages, Short Message Service (SMS) messages, or Rich Communication Service (RCS) messages (Nallathambi, [0089], where primary data objects include word processing documents, spreadsheets, presentation documents, video files, image files, email mailboxes (and corresponding email messages), etc.).
	Although Nallathambi does not appear to explicitly state that the type of information pertains to MMS, SMS, or RCS messages, the claimed invention does not distinguish over the prior art because the only differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The steps of independent claim 1, upon which claim 5 depends upon, would have been performed the same, regardless of the specific data involved (i.e., MMS/SMS/RCS messages as claimed, email messages as disclosed by Nallathambi, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Nallathambi’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed, and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.

	Regarding claim 6: Nallathambi/Prahlad teach The method of claim 1, wherein the one or more message objects include call logs or message logs associated with messages transmitted between subscribers of the telecommunications network (Nallathambi, [0089], where primary data objects include word processing documents, spreadsheets, presentation documents, video files, image files, email mailboxes (and corresponding email messages), etc.). 
	Although Nallathambi does not appear to explicitly state that the type of information pertains to call logs or message logs, the claimed invention does not distinguish over the prior art because the only differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The steps of independent claim 1, upon which claim 5 depends upon, would have been performed the same, regardless of the specific data involved (i.e., call logs or message logs as claimed, email messages as disclosed by Nallathambi, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Nallathambi’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed, and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.

	Regarding claim 7: Nallathambi/Prahlad teach The method of claim 1, wherein the one or more message objects include voice mail files or video mail files (Nallathambi, [0089], where primary data objects include word processing documents, spreadsheets, presentation documents, video files, image files, email mailboxes (and corresponding email messages), etc.).
	Although Nallathambi does not appear to explicitly state that the type of information pertains to voice mail files or video mail files, the claimed invention does not distinguish over the prior art because the only differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The steps of independent claim 1, upon which claim 5 depends upon, would have been performed the same, regardless of the specific data involved (i.e., voice mail files or video mail files as claimed, email messages as disclosed by Nallathambi, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Nallathambi’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed, and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.

	Regarding claim 8: Nallathambi/Prahlad teach The method of claim 1, wherein the local storage device is selected from a group of available local storage devices based on a proximity of the local storage device to a mobile device or network component associated with the one or more message objects in the telecommunications network (Prahlad, [0354], where the system records information about each data object ingested by its associated object server node, including the location(s) of instance(s) of the data object within a primary data store and/or cloud storage sites. See Prahlad, [0102], where a cloud storage site for a client computing device may be chosen based on the geographical (or network) proximity between the data source (e.g., client) and the cloud storage site. See Prahlad, [0159], where such data may pertain to email messages (i.e., “message objects in the telecommunications network”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nallathambi/Prahlad to improve data transfers (Prahlad, [0102]) (i.e., because the closer the proximity between the storage device and the source transmitting the data, the smaller the distance needs to be traveled, i.e., fewer network hops, forwarding, routing, etc., which results in faster data transfer times).

	Regarding claim 10: Nallathambi/Prahlad teach The method of claim 1, wherein the archive storage device stores data in an archive format, different from a standard format, and is remotely located from the local storage device (Nallathambi, [0077], a secondary copy may be stored in a backup or archive format, or in some other format different than the native source application format or other primary data format. The secondary copy may be stored in a different storage device than at least one previously stored copy, and/or remotely from at least one previously stored copy). 

	Regarding claim 11: Claim 11 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
	Note that Nallathambi teaches A non-transitory computer-readable medium whose contents, when executed by a computing system associated with a telecommunications network, causes the computing system to perform a method, the method comprising [the claimed steps] (Nallathambi, [0362-0363], where the disclosed steps may be implemented as computer program instructions stored in a non-transitory computer-readable memory that execute on the computer or other programmable apparatus for implementing the specified method steps).

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

	Regarding claim 16: Claim 16 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claim 8, and is rejected for the same reasons.

	Regarding claim 20: Nallahtambi teaches A system for retaining message object data for a telecommunications network (Nallathambi, [0089], where primary data may correspond to email mailboxes (and corresponding email messages). See Nallathambi, [0072], where the information management system may include hosted services, including hosted email services (i.e., “telecommunications network”). See Nallathambi, [0060], where the communication pathways include wireless telecommunications networks), the system comprising:
	a data storage component that simultaneously stores message object data associated with communications sent between at least two subscribers of the telecommunications network to two separate storage locations, including: a local storage device that stores message data objects for the telecommunications network (Nallathambi, [0061], where primary data is stored on primary storage device(s) (i.e., “local storage device”) organized via a file system supported by the client computing device. See also Nallathambi, [0089], where primary data may correspond to email mailboxes (and corresponding email messages). See Nallathambi, [0072], where the information management system may include hosted services, including hosted email services (i.e., “telecommunications network”) (i.e., indicating that the email messages disclosed by Nallathambi, [0089], pertain to subscribers of a telecommunications network. Note that also one of ordinary skill in the art would have recognized that email messages have a sender/receiver, and thus may pertain to message objects sent between at least two subscribers of a telecommunications network, as claimed)); and
	a remote storage device that also stores the message data objects for the telecommunications network (Nallathambi, [0077], where the system may create copies of the primary data as secondary copies, where secondary copies may be stored in a backup or archive format, or in some other format different than the native source application format or other primary data format. See Nallathambi, [0078], where secondary copies are representative of certain primary data; thus in this manner, the one or more message objects are associated with the primary data (the primary data having been stored on the primary (i.e., local) storage device; see Nallathambi, [0061]). See Nallathambi, [0073], where secondary copies are stored on one or more secondary storage devices (i.e., “remote storage device”)) …; and
	a metadata component that tracks locations of the message data objects, wherein the metadata component includes a data structure that points to the message data objects stored at the local storage device before a time-to-live (TTL) applied to the message data objects lapses and then points to the message data objects stored at the remote storage device when the TTL lapses (Nallathambi, [0078], where after secondary copies representative of certain primary data is created, a pointer or other location indicia (e.g., a stub) may be placed in primary data, or otherwise be associated with the primary data, in order to indicate the current location on the secondary storage device(s) of the secondary copy. See Nallathambi, [0181], where hierarchical storage management (HSM) data is removed or aged from the source (see Nallathambi, [0161], where archiving may involve copying and removing all source data, where data satisfying criteria for removal (e.g., data of a threshold age or size) may be removed from source storage, thereby implying that when a certain time has elapsed (i.e., when a time value has elapsed), the data is automatically archived). The HSM data that is removed or aged from the source (i.e., “when the TTL lapses”) is replaced by a logical reference pointer or stub that is stored in the primary storage device (i.e., “local storage device”) to replace the deleted source data and to point to or otherwise indicate the new location in a secondary storage device.
See Nallathambi, [0171], where another type of secondary copy operation is a replication operation where primary data may be immediately copied to another location (e.g., to secondary storage device(s), thereby keeping two storage systems substantially synchronized so that they are virtually identical at approximately the same time). See Nallathambi, [0181], where data that is removed or aged from the source is replaced by a logical reference pointer or stub stored in the primary storage device to replace the deleted source data or to point to or otherwise indicate the new location in a secondary storage device).
Although Nallathambi discloses storing the archived data after a period of time has elapsed and then updating the index with pointers/stubs to the archived data, one of ordinary skill in the art would have been suggested by Nallathambi’s disclosure to have stored archive data in a remote storage device simultaneously with the local storage device (as claimed) with the motivation of substantially synchronizing two storage systems so that they are virtually identical at approximately the same time (see Nallathambi, [0171]). In this manner, by modifying Nallathambi’s disclosure such that the archiving operation simultaneously acts as an up-to-date replication/mirroring operation, this advantageously results in losing less data if the local storage device should fail (for example, if the storage policy mandated archiving data after 30 days, and the local storage device failed 25 days past the last archive operation, this means that 25 days worth of data would be lost if no replication/mirroring occurred; on the contrary, if replication/mirroring occurred soon after the user stored data within the local storage device, e.g., after 2 hours, then little data—if any at all—would have been lost).
	Nallathambi does not appear to explicitly teach wherein the remote storage device is identified from a set of remote storage devices based on a subscriber identifier associated with the message data objects and corresponding to a subscriber of the telecommunications network from the at least two subscribers of the telecommunications network.
	Prahlad teaches wherein the remote storage device is identified from a set of remote storage devices based on a subscriber identifier associated with the message data objects and corresponding to a subscriber of the telecommunications network from the at least two subscribers of the telecommunications network (Prahlad, [0392], where the system receives object metadata, identifies a logical group, and identifies an archive file for storing a dehydrated form of the object. For example, the system may utilize the identity of the client making the storage request to identify a logical group. Once a logical group is identified, the system may create a new archive file in a secondary cloud storage site (i.e., “set of archive storage devices”) for the logical group. See also Prahlad, [0355], where an object server node may form logical groups of data objects and request that a secondary cloud storage computing device (item 165) (i.e., “an archive storage device from a set of archive storage devices”) copy or migrate each logical group of data objects into an archive file or other type of secondary storage format via a secondary storage computing device (item 165). See Prahlad, [0224], where the data objects may pertain to emails (i.e., indicating that the system may be applied to a “telecommunications network” as claimed, and that the objects may pertain to “one or more message objects”, as claimed). See also Prahlad, [0360], where the system stores and associates an instance of an email data object with two different sets of metadata, one set for a first client, and one set for another client).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nallathambi and Prahlad by substituting Nallathambi’s storage device with Prahlad’s identified storage devices corresponding to an identity of a client with the motivation of logically grouping data corresponding to the client’s identity in order to (1) conform with a storage policy or other necessary requirements (Prahlad, [0406]), and (2) potentially realizing deduplication benefits (Prahlad, [0405-0406]), since data belonging to the same user are likely to have overlap, and thus storing the data within the same storage device allows for faster retrieval (i.e., instead of retrieving the data that had been deduplicated from another storage device which would slow down lookup operations, all the relevant information is stored in the same storage device).

	Regarding claim 21: Nallathambi/Prahlad teach The method of claim 1, wherein the subscriber identifier associated with the one or more message objects is a phone number or username of the subscriber of the at least two subscribers of the telecommunications network (Prahlad, [0392], where the system receives object metadata, identifies a logical group, and identifies an archive file for storing a dehydrated form of the object. For example, the system may utilize the identity of the client making the storage request to identify a logical group. Once a logical group is identified, the system may create a new archive file in a secondary cloud storage site (i.e., “set of archive storage devices”) for the logical group. See also Prahlad, [0355], where an object server node may form logical groups of data objects and request that a secondary cloud storage computing device (item 165) (i.e., “an archive storage device from a set of archive storage devices”) copy or migrate each logical group of data objects into an archive file or other type of secondary storage format via a secondary storage computing device (item 165). See Prahlad, [0224], where the data objects may pertain to emails (i.e., indicating that the system may be applied to a “telecommunications network” as claimed, and that the objects may pertain to “one or more message objects”, as claimed). See also Prahlad, [0360], where the system stores and associates an instance of an email data object with two different sets of metadata, one set for a first client, and one set for another client).
	Although Prahlad does not appear to explicitly state that the type of information being used as an identifier is a phone number or username of the subscriber, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. Identifying an archive storage device from a set of archive storage devices based on some value designating the subscriber/client associated with the one or more message objects, would have been performed the same regardless of the specific data involved (i.e., phone number or username as claimed, some value designating the identity of the client as disclosed by Prahlad, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Prahlad’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.

	Regarding claim 22: Nallathambi/Prahlad teach The method of claim 1, wherein retaining the one or more message objects complies with a telecommunication data retention standard (Nallathambi, [0218] and [0226], where information management policies may specify retention information specifying the length of time primary data and/or secondary copies should be retained, e.g., within a particular class or tier of storage devices, or within the information management system).
	Although Nallathambi does not appear to explicitly state that the retention standard information type of data relates to “telecommunications” as claimed, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The retention of the data according to some sort of retention information would have been performed the same regardless of the specific data involved (i.e., a telecommunication data retention standard as claimed; retention information as disclosed by Nallathambi; or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Nallathambi’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nallathambi et al. (“Nallathambi”) (US 2016/0139836 A1), in view of Prahlad et al. (“Prahlad”) (US 2013/0024424 A1), hereinafter “Nallathambi/Prahlad”, in further view of Dellatoni et al. (“Dellatoni”) (US 2009/0119469 A1).
	Regarding claim 2: Nallathambi/Prahlad teach The method of claim 1. Nallathambi/Prahlad do not appear to explicitly teach further comprising: when the TTL value assigned to the one or more message objects elapses, storing a copy of the one or more message objects to a deleted objects data store local to the local storage device, wherein the deleted objects folder is accessible only by an administrator of the telecommunications network.
	Dellatoni teaches further comprising: when the TTL value assigned to the one or more message objects elapses, storing a copy of the one or more message objects to a deleted objects data store local to the local storage device, wherein the deleted objects folder is accessible only by an administrator of the telecommunications network (Dellatoni, [0041], where if the expiry date of a file has been reached or passed, then the system may move the target file into a specific file store (folder) of the file system, to which access is only possible with a specific authorization. See also Dellatoni, [0026], where if reaching/exceeding the expiry date, the data is moved into an encrypted file store (i.e., “deleted objects data store”), where access to this data is only possible with special authorization; thus, instead of deleting the “expired” data, this is stored in an encrypted file store and still available to authorized users (i.e., “administrator”). Note that the encrypted file is stored on the same storage medium (see Dellatoni, [0041]) (i.e., “local to the local storage device”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nallathambi/Prahlad and Dellatoni with the motivation of allowing reversal of actions, e.g., in cases where data may have been accidentally deleted, in addition to limiting access to such a directory such that no one other than a trusted, authorized user can overwrite or delete files contained in that directory (i.e., added security measures).1

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nallathambi et al. (“Nallathambi”) (US 2016/0139836 A1), in view of Prahlad et al. (“Prahlad”) (US 2013/0024424 A1), hereinafter “Nallathambi/Prahlad”, in further view of Gokhale et al. (“Gokhale”) (US 2012/0084524 A1).
	Regarding claim 3: Nallathambi/Prahlad teach The method of claim 1, further comprising:
	determining that a subscriber of the telecommunications network has deleted the one or more message objects before the TTL is set to expire (Prahlad, [0360], where a client or company may request the deletion of an object. Note that since the client/company is able to view and request deletion, this implies that the deletion request was submitted prior to an automated retention/deletion policy as seen in Prahlad, [0479], i.e., “has deleted the one or more message objects before the TTL is set to expire”); [and]
	updating the metadata index at the local storage device to indicate that the one or more message objects have been deleted by the subscriber of the telecommunications network (Prahlad, [0360], where in response to a client/company requesting the deletion of an object, the system updates one or more indices (i.e., “updating the metadata index”) or databases by removing a link, URL, or other pointer to a physical copy) … .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nallathambi/Prahlad with the motivation of updating an index in order to avoid having the deleted content available for searching (see, e.g., Prahlad, [0269], where indexed information makes the content available for searching; thus, conversely, removing the index of deleted data prevents making the content available for searching, in accordance with the user’s actions to delete such data).
	Nallathambi/Prahlad do not appear to explicitly teach re-setting a time-to-live value for message objects stored at the archive storage device that reflects the deletion of the one or more message objects by the subscriber.
	Gokhale teaches re-setting a time-to-live value for message objects stored at the archive storage device that reflects the deletion of the one or more message objects by the subscriber (Gokhale, [0041-0042], where if the system determines that a data object in the primary copy data has been deleted, the process deletes the secondary copy of the long-deleted data object after a predetermined period of time has elapsed. After the timer has expired, the system no longer needs to store the secondary copy of the data object).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nallathambi/Prahlad and Gokhale with the motivation of allowing a secondary copy of the data object to be retrieved or recalled past its deletion time, e.g., such as to satisfy an e-discovery or legal hold request (see Gokhale, [0042]).

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nallathambi et al. (“Nallathambi”) (US 2016/0139836 A1), in view of Prahlad et al. (“Prahlad”) (US 2013/0024424 A1), in further view of Kell et al. (“Kell”) (US 2018/0351900 A1), hereinafter “Nallathambi/Prahlad/Kell”, in further view of Kerns (“Kerns”) (US 2012/0089575 A1).
	Regarding claim 4: Nallathambi/Prahlad teach The method of claim 1. Nallahtambi/Prahlad do not appear to explicitly teach further comprising: determining that a subscriber of the telecommunications network has deleted the one or more message objects after the TTL expires; updating the metadata index at the local storage device to indicate that the one or more message objects have been deleted by the subscriber of the telecommunications network; and removing the one or more message objects from the archive storage device.
	Kerns teaches determining that a subscriber of the telecommunications network has deleted the one or more message objects after the TTL expires (Kerns, [0043], where the application server (item 306) initially stores information to primary storage. After some predetermined event, such as the expiration of some period of time (i.e., “after the TTL expires”), the application server sends data from the primary storage (item 308) to the network storage system to archive the data. See Kerns, [0052], where the intercept module detects an action to be completed by the network storage system, an action including a request to delete (the archived) data. See Kerns, [0069], where archived data may be deleted due to a request from a user. See Nallathambi, [0060], [0072], and [0089], with regards to the user being a “subscriber of the telecommunications network”); … and
removing the one or more message objects from the archive storage device (Kerns, [0086], where the system completes the requested action. See Kerns, [0052], where an action includes a request to delete (the archived) data from the network storage system (i.e., “from the archive storage device”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nallathambi/Prahlad and Kerns with the motivation of allowing users to manually free up memory space in the archives, e.g., due to such archive information no longer being necessary.
Nallathambi/Prahlad/Kerns do not appear to explicitly teach updating the metadata index at the local storage device to indicate that the one or more message objects have been deleted by the subscriber of the telecommunications network.
Kell teaches updating the metadata index at the local storage device to indicate that the one or more message objects have been deleted by the subscriber of the telecommunications network (Kell, [0069], where a previously archived message is deleted by setting the \Deleted flag for the message (i.e., “updating the metadata index…to indicate that the one or more message objects have been deleted by the subscriber of the telecommunications network”). Alternatively, the client clears the Archived flag for the previously archived message and sets the \Deleted flag for the message. See Kell, [0048], where if there were changes made to the Default mailbox, the client updates the local store (i.e., “local storage device”) of the Default mailbox with any changed flags (i.e., \Deleted or \Seen flags) for the respective messages. See also Kell, [0069], where the request to delete an archived message may have been requested by the user (i.e., “by the subscriber of the telecommunications network”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nallathambi/Prahlad/Kerns and Kell with the motivation of providing an efficient mechanism for locating primary data and/or secondary (i.e., archive) copies of data objects2, and thus an efficient mechanism for quickly ascertaining the status of such data.

	Regarding claim 14: Claim 14 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the enclosed 892 form. Kumar et al. (US Patent Publication No. 2019/0079928 A1), Alonzo et al. (US Patent Publication No. 2018/0285208 A1), and Amarendran et al. (US Patent Publication No. 2015/0212889 A1) are cited to show additional prior art related to the Nallathambi and Prahlad prior art references used in the current rejection (i.e., all share the same assignee, CommVault, and are directed to similar subject matter; note that Alonzo and Amarendran appear to disclose additional information relating specifically to mailboxes; see, e.g., Alonzo at [0295]; see Amarendran at [0254-0256]). The prior art should be considered to define the claims over the art of record.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601.  The examiner can normally be reached on M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRENE BAKER/Examiner, Art Unit 2152                                                                                                                                                                                                        
13 February 2021




    
        
            
        
            
    

    
        1 Kruse et al. US Patent Publication No. 2010/0281546 A1 at [0015].
        2 See, e.g., Rothschild, [0061]. See also Nallathambi, [0191].